

EXHIBIT 10.1


EMPLOYMENT AGREEMENT


This employment agreement (this "Agreement") dated as of September 1, 2010 (the
"Effective Date"), is made by and between Sinobiomed Inc., a Delaware
corporation (the "Company") and George Yu (the “Executive”) (collectively, the
“Parties”).


WHEREAS, the Company is in the business (the “Business”) of developing
genetically engineered recombinant protein drugs and vaccines that respond to a
wide range of diseases and conditions, including malaria, hepatitis, surgical
bleeding, cancer, rheumatoid arthritis, diabetic ulcers and burns, and blood
cell regeneration and in order to help comply, satisfy and maintain the
Company’s reporting obligations in the United States, requires the skills,
advice and supervision of a suitable President and Chief Executive Officer;


WHEREAS, the Executive will have the duties and responsibilities as described in
Section 1 of the Agreement during the period when the Executive is the President
and Chief Executive Officer of the Company; and


WHEREAS, the Parties wish to establish the terms of the Executive’s employment
with the Company;


NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:


1.          POSITION/DUTIES.


(a)         During the Employment Term (as defined in Section 2 below), the
Executive shall serve as the President and Chief Executive Officer of the
Company. In this capacity the Executive shall be responsible for the following:


(i)           assisting the Company with its management and business operations
and policies;


(ii)          assisting the CFO with establishing and maintaining proper
internal financial controls;


(iii)         identifying projects that fall within the ambit of the Company’s
Business and which may enhance shareholder value for the Company;


(iv)         communicating with the media and all financial institutions with a
view to enhancing and promoting the image of the Company;

 
1

--------------------------------------------------------------------------------

 


(v)          developing all aspects of any program in connection with the
development and the financing of the development of the Business;


(vi)         creating, developing, coordinating and managing any and all
development and financing programs in respect of the Business and each of their
proposed or potential commercial applications together with all capital funding
projects and resources which are, or which may be, necessarily incidental
thereto;


(vii)        negotiating all proposed or potential joint venture and/or
financing arrangements in connection with the ongoing development of the
Business and each of their proposed or potential commercial applications;


(viii)       preparing and disseminating any and all business plans, news
releases and special shareholder or investment reports for the Company, or for
any of the Company’s subsidiaries, as the case may be and as may be determined
by the Company in its sole and absolute discretion, and in connection with the
ongoing development and financing of the Business;


(ix)         setting up of all corporate alliances for the Company, or for any
of the Company’s subsidiaries, as the case may be and as may be determined by
the Company in its sole and absolute discretion, with all potential and
strategic business and financial partners for the purposes of the ongoing
development and financing of the Business;


(x)          assisting with other development and financing services in
connection with the Business as may be directed, from time to time, by the Board
of Directors of the Company in its sole and absolute discretion;


(xi)         assisting the Company with its reporting requirements and provide
managerial advice, including preparation of quarterly and annual reports as
required under Sections 13(d) and 15 of the Securities and Exchange Act of 1934,
as amended;


(xii)        assisting with establishing accounting procedures and policies as
well as establishing and maintaining internal financial controls and procedures;
and


(xiii)       such other assistances as the board may reasonably request.


(b)          During the Employment Term, the Executive shall report directly to
the Board of Directors of the Company. The Executive shall obey the lawful
directions of the Board of Directors and shall use his diligent efforts to
promote the interests of the Company and to maintain and promote the reputation
thereof.


(c)          During the Employment Term, the Executive shall initially be based
in the United States and shall be expected to travel extensively between and
within China and the United States. In the event that the Executive is required
by the Company to be relocated to China at any time during the Employment Term,
the Company shall provide the Executive with necessary allowance and full
coverage of all the costs in connection with the relocation.

 
2

--------------------------------------------------------------------------------

 


(d)         During the Employment Term, in the event that the Company engages in
any capital markets activities, the Executive shall take a leading role in such
transactions by overseeing underwriters, counsels and auditors, and preparing
and/or reviewing requisite documentations in connection with such transactions.


(e)         During the Employment Term, the Executive shall use his best efforts
to perform his duties under this Agreement and shall devote of his business
time, energy and skill in the performance of his duties with the Company.


2.           EMPLOYMENT TERM.  Except for earlier termination as provided in
Section 6, the Executive's employment under this Agreement shall be for two (2)
years starting on the Effective Date and ending on August 31, 2012 (the "Initial
Term"). Subject to Section 6, this Agreement shall renew automatically for
subsequent one-year periods (each an “Additional Term”). Renewal shall be on the
same terms and conditions contained herein, unless modified and agreed to in
writing by the Parties, and this Agreement shall remain in full force and effect
(with any collateral written amendments) without the necessity to execute a new
document. A Party hereto determining not to renew agrees to notify the other
Parties hereto in writing at least 60 calendar days prior to the end of the
Initial Term or Additional Term of its intent not to renew this Agreement (the
“Non-Renewal Notice”).


3.           COMPENSATION.


(a)          Base Salary. In consideration of the services to be rendered
hereunder, the Company hereby agrees to pay the Executive an initial annual base
salary of US$5,000 per month payable on the last day of each calendar month (the
“Base Salary”). The Executive’s Base Salary shall be increased to US$10,000 per
month payable on the last day of each month, if the Company has successfully
raised a gross amount of at least US$1,000,000 in aggregate during the term.


(b)          Stock Options. Subject to the terms and conditions provided in this
Agreement and the Stock Option Agreement between the Company and the Executive,
the Company agrees to grant the Executive, pursuant to the 2006 Stock Option and
Incentive Plan of the Company, stock options to purchase a maximum of 5,000,000
shares of the common stock of the Company.  The option shall vest in equal
monthly proportions over a period of 24 months beginning on the Effective Date,
shall have an exercise price of US$0.03 per share and shall be exercisable on a
cashless basis. The option shall expire five years from the Effective Date.
 
 
3

--------------------------------------------------------------------------------

 

4.           EMPLOYEE BENEFITS.


(a)          Benefit Plans.  The Executive shall be eligible to participate in
any employee benefit plan of the Company, including, but not limited to, equity,
pension, thrift, profit sharing, medical coverage, education, or other
retirement or welfare benefits that the Company has adopted or may adopt,
maintain or contribute to the benefit of its senior executives, at a level
commensurate with his positions, subject to satisfying the applicable
eligibility requirements. The Company may at any time or from time to time
amend, modify, suspend or terminate any employee benefit plan, program or
arrangement for any reason in its sole discretion.


(b)          Vacation.  The Executive shall be entitled to an annual paid
vacation in accordance with the Company's policy applicable to senior executives
from time to time in effect, but in no event less than two weeks per calendar
year (as prorated for partial years), which vacation may be taken at such times
as the Executive elects with due regard to the needs of the Company.  The
carry-over of vacation days shall be in accordance with the Company's policy
applicable to senior executives from time to time in effect.


(c)          Business and Entertainment Expenses. Upon presentation of
appropriate documentation, the Executive shall be reimbursed for all reasonable
and necessary business and entertainment expenses, including business related
travel expenses, incurred in connection with the performance of his duties
hereunder, all in accordance with the Company's expense reimbursement policy
applicable to senior executives from time to time in effect; provided, that the
Company shall not be responsible for expenses unless it has given prior approval
as follows:


 
(a)
Any single expense in excess of $500; and



 
(b)
Any month in which it is anticipated that aggregate expenses will exceed $2,000.



(d)          Insurance. Upon presentation of appropriate documentation, the
Executive shall be reimbursed for all reasonable expenses in connection with the
Executive’s health insurance coverage.  Prior to enrolling in any health
insurance plan, the Executive obtain the written consent of the Company, which
consent shall not be unreasonably withheld.


5.           TERMINATION.  The Executive's employment and the Employment Term
shall terminate on the first of the following to occur:


(a)          Disability.  The thirtieth (30th) day following a written notice of
termination by the Company to the Executive due to Disability. For purposes of
this Agreement, "Disability" shall mean a determination  by the Company in
accordance with applicable law that due to a physical or mental injury,
infirmity or incapacity, the Executive is unable to perform the essential
functions of his job with or without accommodation for 180 days (whether or not
consecutive) during any 12-month period.


(b)          Death.  Automatically on the date of death of the Executive.


 
4

--------------------------------------------------------------------------------

 

(c)          Cause.  Immediately upon written notice of termination by the
Company to the Executive for Cause. "Cause" shall mean, as determined by the
Board (or its designee) (1) conduct by the Executive in connection with his
employment duties or responsibilities that is fraudulent, unlawful or grossly
negligent; (2) the willful misconduct of the Executive; (3) the willful and
continued failure of the Executive to perform the Executive's duties with the
Company (other than any such failure resulting from incapacity due to physical
or mental illness); (4) the commission by the Executive of any felony (or the
equivalent under the law of the People's Republic of China) (other than
traffic-related offenses) or any crime involving moral turpitude; (5) violation
of any material policy of the Company or any material provision of the Company's
code of conduct, employee handbook or similar documents; or (6) any material
breach by the Executive of any provision of this Agreement or any other written
agreement entered into by the Employee with the Company.


(d)          Without Cause.  On the sixtieth (60th) day following delivery of a
Non-Renewal Notice or other written notice by either Party to the other Party
without Cause, other than for death or Disability of the Executive.  The Company
may also terminate this Agreement for cause at any time in the event of the
failure of the Executive to perform duties assigned by the Company in a correct,
timely and expeditious manner or in the event of material violation by the
Executive of any term or condition of this Agreement.


6.           CONSEQUENCES OF TERMINATION.


(a)          Disability.  Upon termination of the Employment Term because of the
Executive's Disability, the Company shall pay or provide to the Executive (1)
any unpaid Base Salary and any accrued vacation through the date of termination;
(2) reimbursement for any unreimbursed expenses properly incurred through the
date of termination; and (3) all other payments or benefits to which the
Executive may be entitled under the terms of any applicable employee benefit
plan, program or arrangement (collectively, "Accrued Benefits").  Additionally,
in the event of termination of the Employment Term because of the Executive’s
Disability, all options granted to the Executive pursuant to Section 3(b) of
this Agreement shall vest in full and shall be exercisable by the Executive at
any time during the twelve (12) months immediately following the date of such
termination.


(b)          Death.  Upon the termination of the Employment Term because of the
Executive's death, the Executive's estate shall be entitled to any Accrued
Benefits.  Additionally, in the event of termination of the Employment Term
because of the Executive’s death, all options granted to the Executive pursuant
to Section 3(b) of this Agreement shall vest in full and shall be exercisable by
the Executive’s estate at any time during the twelve (12) months immediately
following the date of the Executive’s Death.


(c)          Termination for Cause. Upon the termination of the Employment Term
by the Company for Cause or by either party in connection with a failure to
renew this Agreement, the Company shall pay to the Executive any Accrued
Benefits.  Additionally, in the event of termination of the Employment Term for
Cause, all options granted to the Executive pursuant to Section 3(b) of this
Agreement shall expire immediately upon such termination
 
 
5

--------------------------------------------------------------------------------

 

(d)          Termination without Cause.  Upon the termination of the Employment
Term by the Company without Cause, the Company shall pay or provide to the
Executive (i) the Accrued Benefits and (ii) the Base Salary in effect on the
date of such termination for a period of [six (6)] months, payable in
installments in accordance with the Company’s normal payroll
practices.  Additionally, in the event of termination of the Employment Term
without Cause, all options granted to the Executive pursuant to Section 3(b) of
this Agreement shall vest in full and shall be exercisable by the Executive at
any time during the three (3) months immediately following the date of such
termination.


7.           NO ASSIGNMENT.  This Agreement is personal to each of the
Parties.  Except as provided below, no Party may assign or delegate any rights
or obligations hereunder without first obtaining the written consent of the
other Party hereto; provided, however, that the Company may assign this
Agreement to any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company.


8.           NOTICES. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (1) on the date of delivery if delivered by hand,
(2) on the date of transmission, if delivered by confirmed facsimile or email,
(3) on the first business day following the date of deposit if delivered by
guaranteed overnight delivery service, or (4) on the fourth business day
following the date delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:


If to the Executive:


George Yu
[_____________]
[_____________]
[_____________]
[_____________]


If to the Company:


Sinobiomed Inc.
Room 4304, 43/F China Resources Building,
26 Harbour Road
Wan Chai, Hong Kong
csmetcalf@gmail.com


or to such other address as either Party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
 
 
6

--------------------------------------------------------------------------------

 

9.           PROTECTION OF THE COMPANY'S BUSINESS.


(a)          Confidentiality.  The Executive acknowledges that during the course
of his employment by the Company (prior to and during the Employment Term) he
has and will occupy a position of trust and confidence. The Executive shall hold
in a fiduciary capacity for the benefit of the Company and shall not disclose to
others or use, whether directly or indirectly, any Confidential Information
regarding the Company, except (i) as in good faith deemed necessary by the
Executive to perform his duties hereunder, (ii) to enforce any rights or defend
any claims hereunder or under any other agreement to which the Executive is a
party, provided that such disclosure is relevant to the enforcement of such
rights or defense of such claims and is only disclosed in the formal proceedings
related thereto, (iii) when required to do so by a court of law, by any
governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with jurisdiction to order him to divulge, disclose or make accessible
such information, provided that the Executive shall give prompt written notice
to the Company of such requirement, disclose no more information than is so
required, and cooperate with any attempts by the Company to obtain a protective
order or similar treatment, (iv) as to such Confidential Information that shall
have become public or known in the Company's industry other than by the
Executive's unauthorized disclosure, or (v) to the Executive's spouse, attorney
and/or his personal tax and financial advisors as reasonably necessary or
appropriate to advance the Executive's tax, financial and other personal
planning (each an "Exempt Person"), provided, however, that any disclosure or
use of Confidential Information by an Exempt Person shall be deemed to be a
breach of this Section 9(a) by the Executive. The Executive shall take all
reasonable steps to safeguard the Confidential Information and to protect it
against disclosure, misuse, espionage, loss and theft.  The Executive
understands and agrees that the Executive shall acquire no rights to any such
Confidential Information. "Confidential Information" shall mean information
about the Company, its subsidiaries and affiliates, and their respective clients
and customers that is not disclosed by the Company and that was learned by the
Executive in the course of his employment by the Company, including, but not
limited to, any proprietary knowledge, trade secrets, data and databases,
formulae, sales, financial, marketing, training and technical information,
client, customer, supplier and vendor lists, competitive strategies, computer
programs and all papers, resumes, and records (including computer records) of
the documents containing such Confidential Information.


(b)           Non-Competition.  During the Employment Term and for the one-year
period following the termination of the Executive's employment for any reason
(the "Restricted Period"), the Executive shall not, directly or indirectly,
without the prior written consent of the Company, provide employment (including
self-employment), directorship, consultative or other services to any business,
individual, partner, firm, corporation, or other entity that competes with any
business conducted by the Company or any of its subsidiaries or affiliates on
the date of the Executive's termination of employment or within one year of the
Executive's termination of employment in the geographic locations where the
Company and its subsidiaries or affiliates engage or propose to engage in such
business (the "Business"). Nothing herein shall prevent the Executive from
having a passive ownership interest of not more than 2% of the outstanding
securities of any entity engaged in the Business whose securities are traded on
a national securities exchange.
 
 
7

--------------------------------------------------------------------------------

 

(c)           Non-Solicitation of Employees. The Executive recognizes that he
possesses and will possess confidential information about other employees of the
Company and its subsidiaries and affiliates relating to their education,
experience, skills, abilities, compensation and benefits, and inter-personal
relationships with customers of the Company and its subsidiaries and affiliates.
The Executive recognizes that the information he possesses and will possess
about these other employees is not generally known, is of substantial value to
the Company and its subsidiaries and affiliates in developing their business and
in securing and retaining customers, and has been and will be acquired by him
because of his business position with the Company. The Executive agrees that,
during the Restricted Period, he will not, directly or indirectly, (i) solicit
or recruit any employee of the Company or any of its subsidiaries or affiliates
(a "Current Employee") or any person who was an employee of the Company or any
of its subsidiaries or affiliates during the twelve (12) month period
immediately prior to the date the Executive's employment terminates (a "Former
Employee") for the purpose of being employed by him or any other entity, or (ii)
hire any Current Employee or Former Employee.


(d)           Non-Solicitation of Customers.  The Executive agrees that, during
the Restricted Period, he will not, directly or indirectly, solicit or attempt
to solicit (i) any party who is a customer or client of the Company or its
subsidiaries, who was a customer or client of the Company or its subsidiaries at
any time during the twelve (12) month period immediately prior to the date the
Executive's employment terminates or who is a prospective customer or client
that has been identified and targeted by the Company or its subsidiaries for the
purpose of marketing, selling or providing to any such party any services or
products offered by or available from the Company or its subsidiaries, or (ii)
any supplier or vendor to the Company or any subsidiary to terminate, reduce or
alter negatively its relationship with the Company or any subsidiary or in any
manner interfere with any agreement or contract between the Company or any
subsidiary and such supplier or vendor.


(e)           Property.  The Executive acknowledges that all originals and
copies of materials, records and documents generated by him or coming into his
possession during his employment by the Company or its subsidiaries are the sole
property of the Company and its subsidiaries ("Company Property").  During the
Employment Term, and at all times thereafter, the Executive shall not remove, or
cause to be removed, from the premises of the Company or its subsidiaries,
copies of any record, file, memorandum, document, computer related information
or equipment, or any other item relating to the business of the Company or its
subsidiaries, except in furtherance of his duties under this Agreement.  When
the Executive's employment with the Company terminates, or upon request of the
Company at any time, the Executive shall promptly deliver to the Company all
copies of Company Property in his possession or control.


(f)           Non-Disparagement.  Executive shall not, and shall not induce
others to, Disparage the Company or its subsidiaries or affiliates or their past
and present officers, directors, employees or products. "Disparage" shall mean
making comments or statements to the press, the Company's or its subsidiaries'
or affiliates' employees or any individual or entity with whom the Company or
its subsidiaries or affiliates has a business relationship which would adversely
affect in any manner (1) the business of the Company or its subsidiaries or
affiliates (including any products or business plans or prospects), or (2) the
business reputation of the Company or its subsidiaries or affiliates, or any of
their products, or their past or present officers, directors or employees.

 
8

--------------------------------------------------------------------------------

 


(g)           Cooperation.  Subject to the Executive's other reasonable business
commitments, following the Employment Term, the Executive shall be available to
cooperate with the Company and its outside counsel and provide information with
regard to any past, present, or future legal matters which relate to or arise
out of the business the Executive conducted on behalf of the Company and its
subsidiaries and affiliates, and, upon presentation of appropriate
documentation, the Company shall compensate the Executive for any out-of-pocket
expenses reasonably incurred by the Executive in connection therewith.


(h)           Equitable Relief and Other Remedies.  The Executive acknowledges
and agrees that the Company's remedies at law for a breach or threatened breach
of any of the provisions of this Section 9 would be inadequate and, in
recognition of this fact, the Executive agrees that, in the event of such a
breach or threatened or attempted breach, in addition to any remedies at law,
the Company, without posting any bond, shall be entitled to obtain equitable
relief in the form of specific performance, a temporary restraining order, a
temporary or permanent injunction or any other equitable remedy which may then
be available. In addition, without limiting the Company's remedies for any
breach of any restriction on the Executive set forth in this Section 9, except
as required by law, the Executive shall not be entitled to any payments set
forth in Section 6(d) hereof if the Executive has breached the covenants
applicable to the Executive contained in this Section 9, the Executive will
immediately return to the Company any such payments previously received under
Section 6(d) upon such a breach, and, in the event of such breach, the Company
will have no obligation to pay any of the amounts that remain payable by the
Company under Section 6(d).


(i)           Reformation.  If it is determined by a court of competent
jurisdiction in any state that any restriction in this Section 9 is excessive in
duration or scope or is unreasonable or unenforceable under the laws of that
state, it is the intention of the parties that such restriction may be modified
or amended by the court to render it enforceable to the maximum extent permitted
by the law of that state.  The Executive acknowledges that the restrictive
covenants contained in this Section 9 are a condition of this Agreement and are
reasonable and valid in temporal scope and in all other respects.


(j)           Liability.  Notwithstanding the provisions in this Section 9 the
Executive shall not be liable for any mistakes of fact, errors of judgment, for
losses sustained by the Company or any subsidiary or for any acts or omissions
of any kind, unless caused by the negligence or willful or intentional
misconduct of the Executive or any person or entity acting for or on behalf of
the Executive.


(k)          Survival of Provisions.  The obligations contained in this Section
9 shall survive in accordance with their terms the termination or expiration of
the Executive's employment with the Company and shall be fully enforceable
thereafter.


10.         INDEMNIFICATION.  The Executive shall be indemnified to the extent
permitted by the Company's organizational documents and to the extent required
by law.

 
9

--------------------------------------------------------------------------------

 


11.         SECTION HEADINGS AND INTERPRETATION. The section headings used in
this Agreement are included solely for convenience and shall not affect, or be
used in connection with, the interpretation of this Agreement. Expressions of
inclusion used in this agreement are to be understood as being without
limitation.


12.         SEVERABILITY.  The provisions of this Agreement shall be deemed
severable and the invalidity of unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.


13.         COUNTERPARTS.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same Agreement.


14.         GOVERNING LAW AND VENUE.  The validity, interpretation, construction
and performance of this Agreement shall be governed by the laws of Beijing,
China without regard to its conflicts of law principles. The Parties agree
irrevocably to submit to the exclusive jurisdiction of the courts located in
Beijing, China, for the purposes of any suit, action or other proceeding brought
by any Party arising out of any breach of any of the provisions of this
Agreement and hereby waive, and agree not to assert by way of motion, as a
defense or otherwise, in any such suit, action, or proceeding, any claim that it
is not personally subject to the jurisdiction of the above-named courts, that
the suit, action or proceeding is brought in an inconvenient forum, that the
venue of the suit, action or proceeding is improper, or that the provisions of
this Agreement may not be enforced in or by such courts.


15.         ENTIRE AGREEMENT. This Agreement contains the entire agreement
between the Parties with respect to the subject matter hereof and supersedes all
prior agreements, written or oral, with respect thereto. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement.


16.         WAIVER AND AMENDMENT.  No provision of this Agreement may be
modified, amended, waived or discharged unless such waiver, modification,
amendment or discharge is agreed to in writing and signed by the Executive and
such officer or director as may be designated by the Board. No waiver by either
Party at any time of any breach by the other Party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
Party shall be deemed a waiver or similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.


17.         WITHHOLDING. The Company may withhold from any and all amounts
payable under this Agreement such federal, state, local and foreign taxes as may
be required to be withheld pursuant to any applicable law or regulation.


18.         AUTHORITY AND NON-CONTRAVENTION.  The Executive represents and
warrants to the Company that he has the legal right to enter into this Agreement
and to perform all of the obligations on his part to be performed hereunder in
accordance with its terms and that he is not a party to any agreement or
understanding, written or oral, which could prevent him form entering into this
Agreement or performing all of his obligations hereunder.

 
10

--------------------------------------------------------------------------------

 


19.         COUNTERPARTS.  This Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which shall constitute one and
the same instrument.
 
 
11

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.



 
SINOBIOMED INC.
         
 
     
By:
   
Title:
         
EXECUTIVE
         
 
    
By:  George Yu
 

 
 
12

--------------------------------------------------------------------------------

 